IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50204
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAMES PAUL QUINLAN, also
known as Joe Quentin, also
known as Jim Quinlan,

                                         Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-99-CV-230-ALL
                     USDC No. EP-96-CR-79-ALL
                        - - - - - - - - - -
                          October 17, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     James Paul Quinlan, federal prisoner # 72124-080, appeals

from the district court’s order denying his motion for release

from custody pending the district court’s ruling on his 28 U.S.C.

§ 2255 motion to vacate, set aside, or correct sentence.   Quinlan

has filed an emergency motion to expedite the appeal.

     “Whether an appeal is moot is a jurisdictional matter, since

it implicates the Article III requirement that there be a live


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50204
                                -2-

case or controversy.”   Bailey v. Southerland, 821 F.2d 277, 278

(5th Cir. 1987).   “In the absence of its being raised by a party,

this court is obliged to raise the subject of mootness sua

sponte.”   Id.

     Quinlan was scheduled to be released on July 16, 2000.

There is no indication in the record that his release did not

occur as scheduled.   As this court can no longer provide him with

the relief that he seeks (release pending the resolution of his

§ 2255 motion), the appeal is DISMISSED AS MOOT, and his
emergency request for an expedited appeal is DENIED AS MOOT.

     APPEAL DISMISSED AS MOOT.   MOTION DENIED AS MOOT.